Citation Nr: 0419758	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  97-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent prior to August 30, 2002, and to an evaluation in 
excess of 30 percent thereafter for actinic damage of face, 
chest, and back, status post excisions of basal cell and 
squamous cell carcinomas.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

It is noted that the issues certified on appeal include 
entitlement to an increased rating for postoperative basal 
cell epithelioma of the right nose.  However, although this 
issue was adjudicated by the RO in the May 2000 rating 
decision, the appellant submitted a notice of disagreement 
with respect to this determination in February 2001, and the 
RO issued a statement of the case which included this issue 
in February 2002; no substantive appeal with regard to this 
claim is contained in the claims file.  Accordingly, 
entitlement to an initial disability evaluation in excess of 
10 percent prior to August 30, 2002, and to an evaluation in 
excess of 30 percent thereafter for actinic damage of face, 
chest, and back, status post excisions of basal cell and 
squamous cell carcinomas, is the only issue over which the 
Board currently has jurisdiction.  See 38 C.F.R. §§ 20.200-
20.203, 20.302 (2003).


FINDING OF FACT

The veteran's actinic damage of face, chest, and back, status 
post excisions of basal cell and squamous cell carcinomas, is 
manifested by scars, the largest of which measures one 
centimeter by two centimeters by two and one half 
millimeters, is depressed when compared to the surrounding 
tissue, and is slightly adhered to the underlying 
subcutaneous tissue; the actinic damage of face, chest, and 
back, status post excisions of basal cell and squamous cell 
carcinomas, is not manifested by more than three 
characteristics of disfigurement.  




CONCLUSIONS OF LAW

1.  The criteria in effect prior to August 30, 2002, for an 
evaluation in excess of 10 percent for actinic damage of 
face, chest, and back, status post excisions of basal cell 
and squamous cell carcinomas, have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5107 (West 2003); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7800 (as in effect prior to 
August 30, 2002).

2.  The criteria in effect as of August 30, 2002, for a 
rating in excess of 30 percent for actinic damage of face, 
chest, and back, status post excisions of basal cell and 
squamous cell carcinomas, have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5107 (West 2003); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7800 (effective as of August 
30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

With regard to the claim of entitlement to an initial 
disability evaluation in excess of 10 percent prior to August 
30, 2002, and to an evaluation in excess of 30 percent 
thereafter for actinic damage of face, chest, and back, 
status post excisions of basal cell and squamous cell 
carcinomas, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for this 
entitlement.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in letters from the RO 
dated in November 2001 and March 2004, the appellant was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Upon consideration of the 
foregoing, the Board finds that proper VCAA notice was 
furnished to the appellant in a timely manner. 

Further, after reviewing the claims folder, the Board also 
finds that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes available 
service medical records, private and VA outpatient treatment 
records, VA examination reports, and correspondence from the 
appellant.  In addition, an April 2004 statement from the 
appellant advises VA that he has no additional evidence to 
submit.  Accordingly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claim under consideration and that 
adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the claim is ready to be considered on 
the merits.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected back scar warrants a 
compensable disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. § 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes 7800-7805 (codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805).  The new 
rating criteria changed the basis for evaluating disfiguring 
scars, and include eight specific characteristics of 
disfigurement to be considered in evaluating disfigurement of 
the head, neck, and face.  Id.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  See also 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (with respect to the 
amended regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 
38 C.F.R. § 14.507 (precedent opinions of VA General Counsel 
are binding on Board).

In a September 2003 supplemental statement of the case, the 
RO advised the veteran of the new regulations and their 
affect on his claim.  

Under the old regulations, effective prior to August 30, 
2002, scars of the head, face, or neck that constituted 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement were 
assigned a disability evaluation of 50 percent.  38 C.F.R. 
§ 4.118, DC 7800 (2002) (effective prior to August 30, 2002).  
Scarring that was severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles was 
evaluated as 30 percent disabling.  Id.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  Id.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective on and after August 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2003) 
(effective Aug. 30, 2002).  Disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with four or five characteristics of disfigurement 
is assigned an evaluation of 50 percent.  Id.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Id.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of Diagnostic Code 7800 
(effective August 30, 2002), are: (1) scar five or more 
inches (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 cm.) in width; (3) surface contour of 
scar elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper-pigmented in an 
area exceeding six square (sq.) inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's scars 
throughout the time frame at issue, the Board finds that a 10 
percent disability rating is the most appropriate rating for 
the veteran's actinic damage of face, chest, and back, status 
post excisions of basal cell and squamous cell carcinomas, 
under the old criteria prior to August 30, 2002, and a 30 
percent disability rating is the most appropriate rating for 
the veteran's scars under the new criteria from August 30, 
2002, until the present.  

With respect to the issue of entitlement to a rating in 
excess of 10 percent for actinic damage of face, chest, and 
back, status post excisions of basal cell and squamous cell 
carcinomas, based on the criteria in effect prior to August 
30, 2002; after a review of the relevant evidence, the Board 
finds that the veteran's scars were no more no more than 
moderately disfiguring.  

Specifically, although VA and private treatment records 
reflect that the veteran has sought treatment for recurrent 
skin complaints since service, to include excision of a basal 
cell epithelioma in March 1980, these records do not reflect 
that the veteran has scars which are more than moderately 
disfiguring.  Moreover, a May 1997 report of VA examination 
describes scars over the face and trunk where skin have been 
removed.  This examination report also notes areas of sun 
damage throughout the face, chest, and back.  A February 2000 
report of VA examination notes that the veteran has had 
multiple basal cell carcinomas excised from the face, neck 
and shoulders which have been treated with "needle 
radiation" and resulted in noticeable scarring.  A November 
2002 report of VA examination for skin disease includes the 
description that the veteran's scars as "mildly 
disfiguring."  

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence, to include relevant 
photographs, shows that the veteran's scars are no more than 
moderately disfiguring.  As such, the evidence demonstrates 
that at no time during the period of the claim did the 
veteran's service-connected actinic damage of face, chest, 
and back, status post excisions of basal cell and squamous 
cell carcinomas, manifest "severe" disfigurement - to 
include a marked and unsightly deformity of the eyelids, 
lips, or auricles so as to warrant a 30 percent rating under 
the criteria in effect prior to August 30, 2002.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  

The Board has also considered whether a rating in excess of 
10 percent would be warranted for the veteran's service-
connected actinic damage of face, chest, and back, status 
post excisions of basal cell and squamous cell carcinomas, 
under any other potentially applicable diagnostic code in 
effect prior to August 30, 2002.  Under the rating criteria 
in effect prior to August 30, 2002, however, a rating in 
excess of 10 percent is not warranted under any other 
diagnostic code because the evidence does not demonstrate 
that the veteran had scarring which was poorly nourished, 
repeatedly ulcerated, tender and painful on objective 
demonstration, or productive of limitation of function of the 
affected body part.  38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805.


With respect to the appropriate rating under the revised 
rating criteria effective from August 30, 2002, the Board 
finds that the veteran's service-connected actinic damage of 
face, chest, and back, status post excisions of basal cell 
and squamous cell carcinomas, has been manifested by three 
characteristics of disfigurement as indicated under Note (1) 
of 38 C.F.R. § 4.118 (2003).  Specifically, the November 2000 
VA examinations for skin diseases and scars as well as the 
attached photographic images demonstrate that the veteran's 
service-connected actinic damage of face, chest, and back, 
status post excisions of basal cell and squamous cell 
carcinomas, is manifested by numerous scars.  The largest of 
these scars measures one centimeter by two centimeters by two 
and one half millimeters, is depressed when compared to the 
surrounding tissue, and is slightly adhered to the underlying 
subcutaneous tissue.  Another scar is also described as 
depressed and slightly adherent; however, this scar measures 
one centimeter by one centimeter by two millimeters.  As 
such, the Board concludes that the new criteria for a 30 
percent evaluation have been satisfied.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003) (effective Aug. 30, 2002).  

In this regard, it is noted that the November 2002 VA scars 
examination report includes a finding that the scars are 
lighter than the surrounding tissue; however, this cannot be 
considered a fourth characteristic of disfigurement because 
the area does not exceed six square inches.  Accordingly, the 
evidence does not show more than three characteristics of 
disfigurement and the veteran does not meet the requirements 
for a 50 percent evaluation for disfigurement of the head, 
face, or neck.  Specifically, he does not have disfigurement 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  Id.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial 
disability evaluation in excess of 10 percent prior to August 
30, 2002, and to an evaluation in excess of 30 percent 
thereafter for actinic damage of face, chest, and back, 
status post excisions of basal cell and squamous cell 
carcinomas.  The benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to August 30, 2002, an evaluation in excess of 10 
percent for actinic damage of face, chest, and back, status 
post excisions of basal cell and squamous cell carcinomas, is 
denied.

Since August 30, 2002, an evaluation in excess of 30 percent 
for actinic damage of face, chest, and back, status post 
excisions of basal cell and squamous cell carcinomas, is 
denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



